Citation Nr: 1222139	
Decision Date: 06/25/12    Archive Date: 07/02/12

DOCKET NO.  09-30 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.


REPRESENTATION

Appellant represented by:	Robert C. Brown, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to December 1945.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2008 Administrative decision issued by the Muskogee, Oklahoma, Department of Veterans' Affairs (VA) Regional Office (RO).  In that decision it was determined that the appellant was not the Veteran's surviving spouse.

In June 2011, the appellant testified at a hearing held before the Board sitting at the Muskogee RO.  In April 2012, the appellant was advised that the Acting Veterans Law Judge that had conducted this hearing was no longer employed at the Board.  Because the law requires that the Veterans Law Judge who conducts a hearing must participate in the decision made on that appeal, she was offered the opportunity to appear for another hearing.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  On April 26, 2012,  the Board received a response from the appellant in which she indicated that she did not wish to appear at another hearing.  Therefore, the Board may proceed to a decision in this case.


FINDINGS OF FACT

1.  The appellant and the Veteran married in February 1970.

2.  The appellant and the Veteran divorced in November 1980.

3.  The Veteran died in February 1990; the death certificate, based on information provided by the appellant, listed the Veteran's marital status as divorced.

4.  There is no indication that at the time of the Veteran's death a common law marriage, pursuant to Oklahoma law, existed.


CONCLUSION OF LAW

The legal criteria to be recognized as the Veteran's surviving spouse for the purposes of eligibility for VA death benefits have not been met.  38 U.S.C.A. §§ 101(31), 103(c), 501, 1310, 1541(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(j), 3.50(b), 3.205, 3.206 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-VCAA

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In May 2008 and March 2009, the appellant was sent correspondence that informed her of the evidence needed to establish entitlement to recognition as the surviving spouse of the Veteran.  She also testified at a hearing before the Board, where she was accompanied by her private attorney, at which time she presented testimony in support of her claim.  She has submitted various statements from individuals attesting to the existence of a common law marriage at the time of the Veteran's death.  She was also provided a SOC July 2009 and with SSOC's April 2010, December 2011, and January 2012; after each of these, she was provided with an opportunity to present any additional evidence in support of her claim.

The Board finds that the content of these letters provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  Thus, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  In addition, it appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  Significantly, the appellant is represented by a private attorney, who is presumed to have actual knowledge of what is required to establish entitlement to the benefit sought.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notices. 

Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court of Appeals for Veterans Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Applicable laws and regulations

VA death benefits, including death pension, death compensation, and Dependency and Indemnity Compensation (DIC), are payable to a Veteran's surviving spouse under certain circumstances.  38 U.S.C.A. §§ 1310, 1541(a).

"Marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).

The state of Oklahoma recognizes common-law marriages as valid.  The party asserting a common law marriage must prove the following elements: (1) an actual and mutual agreement between the spouses to be husband and wife; (2) a permanent relationship; (3) an exclusive relationship; (4) cohabitation as man and wife; and (5) the parties to the marriage must hold themselves out publicly as husband and wife.  These elements must be established by "clear and convincing" evidence.

A "surviving spouse" is a person of the opposite sex whose marriage to a Veteran is valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued, and who was the spouse of the Veteran at the time of the Veteran's death. 38 C.F.R. § 3.50(b); see also 38 U.S.C.A. § 103(c).

A surviving spouse must also have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse. 38 C.F.R. § 3.50(b)(1).  Additionally, the claimant must not have remarried or, with some exceptions, must not have lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person. 38 C.F.R. § 3.50(b)(2). 

A marriage can be established by several types of evidence, including a copy or abstract of the public record of marriage, or a copy of the church record of marriage containing sufficient data to identify the parties, the date and place of marriage, and the number of prior marriages if shown on the official record.  See38 C.F.R. § 3.205(a)(1).  In the absence of conflicting information, proof of marriage which meets the requirements of 38 C.F.R. § 3.205(a), together with the claimant's certified statement concerning the date, place and circumstances of dissolution of any prior marriage may be accepted as establishing a valid marriage, provided that such facts, if they were to be corroborated by record evidence, would warrant acceptance of the marriage as valid. Where necessary to a determination because of conflicting information or protest by a party having an interest therein, proof of termination of a prior marriage will be shown by proof of death, or a certified copy or a certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree. 38 C.F.R. § 3.205(b). 

In jurisdictions where marriages other than by ceremony are recognized, the marriage may be established by the affidavits or certified statements of one or both of the parties to the marriage, if living, setting forth all of the facts and circumstances concerning the alleged marriage, such as the agreement between the parties at the beginning of their cohabitation, the period of cohabitation, places and dates of residences, and whether children were born as a result of the relationship. This evidence should be supplemented by affidavits or certified statements from two or more persons who know as a result of personal observation the reputed relationship which existed between the parties to the alleged marriage including the periods of cohabitation, places of residences, whether the parties held themselves out as husband and wife and whether they were generally accepted as such in the communities in which they lived. 38 C.F.R. § 3.205(a)(6).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.206(b).  The validity of a divorce decree will be questioned by VA only when such validity is put in issue by a party or a person whose interest in a claim for benefits would be affected thereby. 38 C.F.R. § 3.206.  Where the issue is whether the veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting the validity of divorce. 38 C.F.R. § 3.206(a). 

It is the Board's duty to assess the credibility and probative value of the evidence. Washington v. Nicholson, 19 Vet. App. 362 (2005).


Factual background and analysis

The appellant has claimed that, despite the divorce, she and the Veteran lived together as husband and wife from either 1981 or 1985 until his death in February 1990.  She stated that after their divorce and/or "separation" in 1980, they reunited in order to raise their daughter.  Therefore, she believes that she is entitled to be recognized as the Veteran's surviving spouse.

The claims folder contains the Veteran's and the appellant's February 1970 marriage license.  The November 1980 divorce decree is also of record.  The death certificate, dated in February 1990, noted that the Veteran's marital status as "divorced."  Significantly, the informant for the death certificate was the appellant.  Based on this evidence, the appellant's attorney stipulated at the hearing that no legal marriage existed at the time of the Veteran's death.  Thus, there is no question that at the time of the Veteran's death, he and the appellant were officially divorced.  See 38 C.F.R. § 3.206.

The appellant contends, however, that following her divorce from the Veteran, she reunited with him and that they then lived together as husband and wife until his 1990 death.  The appellant has been inconsistent in her statements as to when this reunion actually took place, stating at one point that it occurred within 6 months of the divorce, in 1981, and at a later point indicating that it had happened in 1985, while in Hawaii.  Interestingly, in correspondence in 1987, after this alleged reunion, she referred to the Veteran has her ex-husband and requested an apportionment of VA benefits she had believed he was receiving for the support of herself and their daughter (a request one assumes she would not have needed to make had they been living together).

In 1994, in an attempt to support her contention that she and the Veteran had lived together as husband and wife, she submitted forms from various business acquaintances of the Veteran.  One statement, prepared in September 1994, indicated that they had lived together during 1973 and 1974, during the marriage.  It did not address the period from the divorce in 1980 and the Veteran's death in 1990.  The December 1994 statement alleged that the appellant and the Veteran had lived together from 1970 until his death in 1990.  He stated that he had often seen them together at American Legion functions and he stated that he was "sure that they lived together."  There is no indication that this individual ever visited the home of the Veteran; thus, the basis of his assurance that they lived together as husband and wife is unclear.

In February 2010, the appellant submitted multiple duplicate forms on which various individuals filled in their names, stating that they knew that the appellant had been the wife of the Veteran "before and at the time of his death."  The relationship of these individuals to either the appellant or the Veteran is not stated, nor is it indicated how they would have been aware of the living arrangements of either the appellant or the Veteran.

In addition, it appears from the record that at the time of death, the Veteran was living in Lindsay, Oklahoma.  The appellant, however, was living in Bradley, Oklahoma.  She has not been able to provide any concrete evidence that establishes that they cohabitated from 1980 to his death in 1990.  She has not presented any joint bills that they paid as part of sharing a home; there is no evidence to suggest the existence of any joint bank accounts; there is no indication that mail was sent to her at a joint address; and there is no evidence that they held any property together.  In fact, the evidence indicates that the Veteran was awarded the marital home in the 1980 divorce decree, which he then put in his daughter's name.  His business was owned solely by him, and there were no legal documents of any type that suggested that they were holding themselves out to the public as husband and wife.  The appellant has acknowledged the lack of such evidence, suggesting that the Veteran was a very private person.  The only documentation of record clearly indicates that they divorced in 1980 and no further legal connections.

The appellant has asserted that documentation signed at the time that he was admitted to the hospital in February 1990 attested to their marital status.  In September 2011, the Board remanded the case in an attempt to obtain these records.  In October 2011, the private hospital responded, stating that the facility closed in the late 1990's and then reopened in 2002, and that most patient records from before the closing were destroyed.  A search of the available records located had none pertaining to the Veteran.  It was again stated that if the records had been there prior to the closing, they were most likely destroyed.  

During her June 2011 hearing testimony, the appellant had testified that she had applied for and had been denied Social Security Administration (SSA) widow's benefits.  In order to ensure a complete record, the September 2011 remand requested these records.  Once obtained, these merely reflected that the appellant and the Veteran had divorced in 1980.

After a careful review of the evidence of record, the Board finds that the appellant has not established that she is the Veteran's surviving spouse and, thus, she is not eligible for VA death benefits.  There is absolutely no doubt that the appellant and the Veteran had divorced in 1980.  The only question is whether they had a valid common law marriage.  As noted above, Oklahoma does recognize certain relationships as common law marriages, as long as certain requirements are met.  See above.  Unfortunately, these elements have not been met to the Board's satisfaction.  The appellant has not established that there was a mutual agreement between her and the Veteran to be husband and wife, as demonstrated by the facts that the Veteran, immediately after the divorce, had put his daughter's name on his home, and not the appellant's, and that his business was solely in his name.  He had no joint accounts with the appellant.  It appears from the record that they lived in separate towns.  In fact, following the divorce, there is no evidence that he had any connections to the appellant at all.  Significantly, the appellant, who had provided the information noted on the Veteran's death certificate, stated that he was divorced; she did not inform anyone at the time of his death that she was his wife.  Therefore, the Board finds no evidence that would permit a finding that the Veteran had any agreement to continue their relationship or to hold himself out as the appellant's spouse.  The evidence certainly does not establish the presence of a common law marriage by the "clear and convincing" standard.  

Cohabitation has also not been satisfactorily demonstrated.  The record does suggest that they lived apart, in different towns, and the appellant has submitted no evidence to indicate otherwise (such as mail sent to her at the Veteran's last known address of record, or mutual bills sent to this address).  While the appellant has submitted form statements from various individuals attesting to the Veteran and the appellant living together until his death in 1990, the Board affords them little evidentiary weight.  None of the statements indicate how these individuals were acquainted with either the appellant or the Veteran and do not explain how they would be aware of their marital status.  Significantly, many of these statements attested that the appellant and the Veteran had lived together continuously from 1970 to 1990.  However, the appellant herself has referred to a period of separation, lasting from six months (late 1980 to early 1981) to five years (reuniting in Hawaii in 1985).  Neither these statements nor the appellant satisfactorily explain these inconsistencies.  These bald form statements, which lack any substance, are simply not credible evidence of the appellant's relationship with the Veteran following their divorce.  Importantly, they do not establish a community-wide reputation that they were a married couple.

The Board further notes that in March 2003, the appellant was sent correspondence that pointed out the various inconsistencies in the record.  She was requested to explain them.  She chose to remain silent.  As a consequence, she was sent additional correspondence in April 2003, which noted her failure to respond to the earlier letter and which then denied her claim.  She was again provided another opportunity in March 2009 to address the inconsistencies noted in the evidentiary record; however, as noted, she has failed to fully and candidly address these issues.

Therefore, based on a thorough review of the claims file, it is found that the preponderance of the evidence is against the appellant's claim for recognition as the surviving spouse of the Veteran for the purpose of eligibility to VA death benefits.


ORDER

Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits is denied.





____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


